Exhibit 10.1
 
 
EXECUTION VERSION

AMENDMENT NO. 1 TO
 
WMI LIQUIDATING TRUST AGREEMENT
 
AMENDMENT NO. 1 TO WMI LIQUIDATING TRUST AGREEMENT, dated as of August 1, 2012
and is effective as of March 19, 2012 (the “Amendment”), is made by William C.
Kosturos, as liquidating trustee (together with any successor or additional
trustee appointed under the terms hereof, the “Liquidating Trustee”) of the WMI
Liquidating Trust (the “Liquidating Trust”) and consented to by each voting
member of the Trust Advisory Board of the Liquidating Trust.
 
BACKGROUND
 
A.           The Liquidating Trust was formed by Washington Mutual, Inc. (“WMI”)
and WMI Investment Corp. (“WMI Investment” and, together with WMI, the
“Debtors”), as debtors and debtors in possession, the Liquidating Trustee and
CSC Trust Company of Delaware as the Delaware resident trustee (together with
any successor Delaware resident trustee appointed under the terms hereof, the
“Resident Trustee” and collectively with the Liquidating Trustee, the
“Trustees”) pursuant to the terms and conditions of that certain Seventh Amended
Joint Plan of Affiliated Debtors Pursuant to Chapter 11 of the United States
Bankruptcy Code, dated December 12, 2011, as confirmed (including all exhibits
thereto, as the same may be further amended, modified, or supplemented from time
to time, the “Plan”), filed in the Debtors’ chapter 11 cases.
 
B.           The Liquidating Trust is governed by that certain Liquidating Trust
Agreement, dated as of March 6, 2012, among the Debtors and the Trustees (the
“Liquidating Trust Agreement”).  Pursuant to the Liquidating Trust Agreement,
there has been established a Trust Advisory Board with the duties and
obligations set forth in the Liquidating Trust Agreement.  Section 9.9 of the
Liquidating Trust Agreement provides that, subject to certain exceptions not
applicable here, any provision of the Liquidating Trust Agreement may be amended
or waived by the Liquidating Trustee with the consent of all voting members of
the Trust Advisory Board.
 
C.           The Liquidating Trustee has determined that it is advisable that
the Liquidating Trust Agreement be amended as provided for herein and each
member of the Trust Advisory Board has consented to such amendments and has
executed this amendment with the intention of evidencing such consent.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Liquidating Trust Agreement is hereby amended as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
AMENDMENT
 
1. Liquidating Trustee’s Administration and Rights with Respect to Runoff
Notes.  Section 1.9 of the Liquidating Trust Agreement shall be amended and
restated to read in full as follows:
 
“Until such time as any Runoff Notes that are held by the Liquidating Trust are
distributed to any Liquidating Trust Beneficiaries entitled thereto in
accordance with the Plan, the Liquidating Trustee shall (i) not sell, convey,
dispose or otherwise transfer the Runoff Notes except as expressly provided for
in the Plan and (ii) exercise any remedies available to the Holders (as defined
in the Indenture, dated as of March 19, 2012, between WMI and Wilmington Trust,
National Association, as Trustee, and the Indenture, dated as of March 19, 2012,
between the Company and Law Debenture Trust Company of New York, as Trustee
(each an “Indenture” and collectively, the “Indentures”)) under the Indentures
or any Security Document (as defined in the Indentures) as the Liquidating
Trustee deems necessary and advisable solely to protect the interests of such
Liquidating Trust Beneficiaries.”
 
2. Liquidating Trustee.  Section 6.1(b) of the Liquidating Trust Agreement shall
be amended and restated to read in full as follows:
 
“(b)  Subject to the express limitations set forth herein, any actions of the
Liquidating Trustee contemplated or otherwise permitted by this Trust Agreement
shall be decided and conducted by the Liquidating Trustee (or one or more of his
designees).”
 
3. Limitations on Liquidating Trustee.  Section 6.3(b) of the Liquidating Trust
Agreement shall be amended and restated to read in full as follows:
 
“(b)  Notwithstanding anything in this Trust Agreement to the contrary, and
subject to any powers that are expressly vested in the Litigation Subcommittee
pursuant to this Trust Agreement, the Liquidating Trustee shall submit to the
Trust Advisory Board for its approval the following matters and any other
matters that expressly require the approval of the Trust Advisory Board pursuant
to the other terms of this Trust Agreement:
 
(i)  Any transaction involving the sale, assignment or abandonment of any
Liquidating Trust Asset or Assets having a value in excess of $500,000.00;
 
(ii)  Any transaction involving the transfer of any Liquidating Trust Asset or
Assets having a value in excess of $500,000.00, except where such transfer
involves the purchase of liquid investments or the transfer of Cash between one
or more bank accounts or
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
investment accounts that are held for the benefit of the Liquidating Trust;
 
(iii)  The payment of any account payable or other fee or expense in excess of
$750,000.00, other than the payment of vendor invoices in the ordinary course
where the services to be provided by any such vendor have been approved in
accordance with the Liquidating Trust’s internal approval procedures as they may
be in effect from time to time;
 
(iv)  Any determination to retain Trust Professionals and any compensation
arrangements for such Trust Professionals, it being understood that the
Liquidating Trustee initially intends to engage Weil, Gotshal & Manges LLP,
Quinn Emanuel Urquhart & Sullivan, LLP and such other counsel as may be
appointed by the Trust Advisory Board from time to time to litigate Disputed
Claims;
 
(v)  Determination of the amount and timing of any distribution to the
Liquidating Trust Beneficiaries other than a distribution that is made in
accordance with Section 4.3(a) of this Trust Agreement;
 
(vi)  Any determination to initiate lawsuits or proceedings other than claims
objections in the ordinary course or immaterial lawsuits or proceedings; and
 
(vii)  The dissolution of the Liquidating Trust, other than in accordance with
the terms of this Trust Agreement.
 
The foregoing shall not limit the Liquidating Trustee’s ability to make
determinations and take actions regarding compliance with tax withholding
requirements (including remittances).


 
4. Composition of Trust Advisory Board.  The first sentence of Section 6.4(b) of
the Liquidating Trust Agreement shall be amended and restated to read in full as
follows:
 
“(b)  The Trust Advisory Board initially shall be comprised of (A) three (3)
members, to be selected by the Creditors’ Committee (together with any
successors and the Additional CC Member, the “CC Members”), with one (1) such
member to be an employee of, or other individual designated by, Wells Fargo Bank
N.A. and to be named by Wells Fargo Bank N.A. before being selected (together
with any successors, the “WF Member”); (B) four (4) members, to be selected by
the Equity Committee (together with any successors, the “EC Members”), with one
(1) such member to be
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
named by the TPS Funds (as defined below) before being selected (together with
any successors, the “TPS Member”) and with one (1) such member to be an employee
of, or other individual designated by, PPM America Inc. and to be named by PPM
America Inc. before being selected (together with any successors, the “PPMA
Member”); (C) one (1) member, to be selected by the Creditors’ Committee and
approved by the Equity Committee, such approval not to be unreasonably withheld
(together with any successors, the “CC-EC Member”); (D) one (1) member to be
selected by Tricadia Capital Management, LLC (the “Tricadia Member”); and (E)
one (1) ex officio member, to be selected by Holdco Advisors, L.P., subject to
the execution of appropriate agreements regarding confidentiality,
non-disclosure and restrictions on trading, with limited member rights
consisting solely of the right of observation and the review of materials
provided to the Trust Advisory Board and, subject to the agreement of the other
members of the Trust Advisory Board, a right of participation in discussions of
the Trust Advisory Board but with no right to vote (the “Holdco Member”).”
 
5. Vacancy of Member of Trust Advisory Board.  Section 6.4(f)(iv) of the
Liquidating Trust Agreement shall be amended and restated to read in full as
follows:
 
“(iv)  subject to Section 6.4(d) and Section 6.4(e), in the event of a vacancy
in a member’s position (whether by removal, death or resignation), a new member
may be appointed, (A) in the case of a CC Member (other than the WF Member so
long as Wells Fargo Bank N.A. has not relinquished its right to name a member),
by (i) the Creditors’ Committee, as notified in writing to the Trust Advisory
Board and the Liquidating Trustee within ten (10) Business Days, or (ii) if the
Creditors’ Committee has been dissolved, the CC Members, as notified in writing
to the Trust Advisory Board and the Liquidating Trustee within ten (10) Business
Days; or (iii) if there are no remaining CC Members, the Liquidating Trustee, as
notified in writing to the Trust Advisory Board within ten (10) Business Days;
(B) in the case of a WF Member, by Wells Fargo Bank N.A. (unless Wells Fargo
Bank N.A. has relinquished its right to name a member) as notified in writing to
the Trust Advisory Board and the Liquidating Trustee within ten (10) Business
Days; (C) in the case of an EC Member (other than the TPS Member or the PPMA
Member), by the other EC Members; (D) in the case of a TPS Member, by the TPS
Funds as notified in writing to the Trust Advisory Board and the Liquidating
Trustee within ten (10) Business Days; (E) in the case of a PPMA Member, by PPM
America Inc. (unless PPM America has relinquished its right to name a member) as
notified in writing to the Trust Advisory Board and the Liquidating Trustee
within ten (10) Business Days; or (F) in the case of the CC-EC Member, by (i)
the Creditors’
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Committee subject to the approval of the EC members (such approval not to be
unreasonably withheld), as notified in writing to the Trust Advisory Board and
the Liquidating Trustee within ten (10) Business Days, or (ii) if the Creditors’
Committee has been dissolved, the CC Members subject to the approval of the EC
Members (such approval not to be unreasonably withheld), as notified in writing
to the Trust Advisory Board and the Liquidating Trustee within ten (10) Business
Days, or (iii) if there are no remaining CC Members, the Liquidating Trustee
subject to the approval of the EC Members (such approval not to be unreasonably
withheld), as notified in writing to the Trust Advisory Board within ten (10)
Business Days.  In each case, the appointment of a successor member of the Trust
Advisory Board (including any appointment pursuant to Section 6.4(d) and Section
6.4(e)) shall be evidenced by the filing with the Bankruptcy Court by the
Liquidating Trustee of a notice of appointment, which notice shall include the
name, address, and telephone number of the successor member of the Trust
Advisory Board; and”
 
6. Trust Advisory Board Designees.  Section 6.4(g) of the Liquidating Trust
Agreement shall be amended and restated to read in full as follows:
 
“(g)  Each member of the Trust Advisory Board shall be a natural person.  Each
of the WF Member and the PPMA Member may designate, at his or her option, one or
more representatives who may attend meetings of and participate in other
activities of the Trust Advisory Board on behalf of such member when such member
is unavailable; provided, however, that such representatives shall be (i) an
employee of, or other individual designated by, Wells Fargo Bank N.A. in the
case of the WF Member, or (ii) an employee of, or other individual designated
by, PPM America Inc. in the case of the PPMA Member.”
 
7. Expenses of Trust Advisory Board.  The second sentence of Section 6.4(m) of
the Liquidating Trust Agreement shall be amended and restated to read in full as
follows:
 
“Any member of the Trust Advisory Board also shall be reimbursed by the
Liquidating Trustee from the Administrative Funding for its actual, reasonable
out-of-pocket expenses incurred for serving on such board, in the same manner
and priority as the compensation and expenses of the Liquidating Trustee under
this Trust Agreement, in accordance with the Budget, after submission of
reasonably detailed receipts or invoices evidencing such expenses.”
 
8. Appointment of Representatives.  Section 6.5(e) of the Liquidating Trust
Agreement shall be amended and restated to read in full as follows:
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
“(e)  Each member of the Litigation Subcommittee shall be a natural person.  For
so long as the PPMA Member is a member of the Litigation Subcommittee, the PPMA
Member may designate, at his or her option, one or more representatives who may
attend meetings of and participate in other activities of the Litigation
Subcommittee on behalf of such member when such member is unavailable; provided,
however, that such representatives shall be an employee of, or other individual
designated by, PPM America Inc.”
 
9. Expenses of Litigation Subcommittee.  The second sentence of Section 6.5(k)
of the Liquidating Trust Agreement shall be amended and restated to read in full
as follows:
 
“Any member of the Litigation Subcommittee also shall be reimbursed by the
Liquidating Trustee from the Litigation Funding for its actual, reasonable
out-of-pocket expenses incurred for serving on such committee, in the same
manner and priority as the compensation and expenses of the Liquidating Trustee
under this Trust Agreement, in accordance with the Budget, after submission of
reasonably detailed receipts or invoices evidencing such expenses.”
 
10. Agents, Employees and Professionals.
 
a.  
The first sentence of Section 6.8(b) of the Liquidating Trust Agreement shall be
amended by adding “(excluding the employees of the Liquidating Trust)” after the
words “Trust Professionals”.

 
b.  
The second sentence of Section 6.8(b) of the Liquidating Trust Agreement shall
be amended and restated to read in full as follows:

 
“Within thirty (30) days of the end of each calendar quarter, the Liquidating
Trustee shall file a notice with the Bankruptcy Court setting forth the amounts
paid by the Liquidating Trust during such quarter (i) pursuant to Section
6.4(m), Section 6.5(k) or 6.11(c) hereof, and (ii) for services rendered and
expenses incurred by Trust Professionals.  In the event that the Bankruptcy
Court, the United States Trustee or any then-current beneficiary of the
Liquidating Trust objects to the prior payment of such fees and expenses, the
Liquidating Trust shall file a notice with the Bankruptcy Court setting the
date, time and place for a hearing to consider any such objection.”
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
11. Investment of Liquidating Trust Monies.  The second sentence of Section 6.9
of the Liquidating Trust Agreement shall be amended by adding “(or one or more
of his designees)” after the words “Liquidating Trustee”.
 
12. Expenses of Resident Trustee.  The second sentence of Section 6.11(c) of the
Liquidating Trust Agreement shall be amended and restated to read in full as
follows:
 
“The Resident Trustee may also consult with counsel (who may be counsel for the
Liquidating Trustee or for the Resident Trustee) with respect to those matters
that relate to the Resident Trustee’s role as the Delaware resident trustee of
the Liquidating Trust, and the reasonable legal fees incurred in connection with
such consultation shall be reimbursed out of the Administrative Funding to the
Resident Trustee pursuant to this Section 6.11(c); provided, however, that no
such fees shall be reimbursed to the extent that they are incurred as a result
of the Resident Trustee’s gross negligence, bad faith or willful misconduct.”
 
13. Confidentiality.  Section 9.10 of the Liquidating Trust Agreement shall be
amended by adding:
 
(i)  “requested or” after “or (b) such disclosure is”; and
 
(ii) the following to the end of the provision:
 
“For purposes of clarification, the terms, Confidential Party and Confidential
Parties (x) shall include any representative of a Trust Advisory Board member
appointed by such member pursuant to the terms of this Agreement whether in his
capacity as a member of the Trust Advisory Board or the Liquidation Subcommittee
and (y) shall not include any employer or affiliate of such member or
representative unless such member or representative discloses any such
confidential information to such employer or affiliate, in which case such
employer or affiliate shall be bound by the terms of this Section 9.10 as a
Confidential Party.  Upon the termination of the Liquidating Trust, the
obligations under this Section 9.10 shall terminate.  At such time, each
Confidential Party shall return to the disclosing party or destroy any
confidential information received by such Confidential Party hereunder.  Each
Confidential Party is permitted to retain for archival or back-up purposes only
copies of any confidential information provided hereunder.”
 
14. Annex A.  Annex A to the Liquidating Trust Agreement is hereby superseded
and replaced by Annex A hereto.
 
15. Annex C.  Annex C to the Liquidating Trust Agreement is hereby superseded
and replaced by Annex C hereto.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
16. Except as expressly provided for herein, the Liquidating Trust Agreement
shall continue in full force and effect and shall not be amended or modified by
the execution of this Amendment.
 
 [Remainder of Page Blank — Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Liquidating Trustee has executed this Amendment No. 1 to
the Liquidating Trust Agreement.
 
 

 
LIQUIDATING TRUSTEE
 
 
By:
/s/ William C. Kosturos  
Name:
William C. Kosturos



 
The undersigned Voting Members of the Trust Advisory Board hereby consent to the
Amendments to the Liquidating Trust Agreement contained herein.
 

 
/s/ Arnold Kastenbaum
 
Arnold Kastenbaum



 

 
/s/ Marc S. Kirschner
 
Marc S. Kirschner



 

 
/s/ Michael Willingham
 
Michael Willingham



 

 
/s/ Hon. Douglas Southard
 
Hon. Douglas Southard



 

 
/s/ Joe McInnis
 
Joe McInnis



 

 
/s/ Matthew Cantor
 
Matthew Cantor



 

 
/s/ Mayur Lakhani
 
Mayur Lakhani



 

 
WELLS FARGO BANK N.A.
 
       
By:
/s/  Thomas Korsman
 
Name:
Thomas Korsman



 

 
PPM AMERICA INC.
 
       
By:
/s/  Joel Klein
 
Name:
Joel Klein

 

 
 

--------------------------------------------------------------------------------

 



 
Annex A
 
Initial Trust Advisory Board Members
 
CC Members:


1.  Thomas Korsman (WF Member)
2.  Arnold Kastenbaum
3.  Marc S. Kirschner


EC Members:


4.  Joel Klein (PPMA Member)
5.  Michael Willingham
6.  Hon. Douglas Southard
7.  Joe McInnis (TPS Member)


CC-EC Member:


8.  Matthew Cantor


Holdco Member:


9.  Misha Zaitzeff


Tricadia Member:


10.  Mayur Lakhani




Initial Litigation Subcommittee Members
 
1.  Hon. Douglas Southard
2.  Michael Willingham
3.  Marc S. Kirschner
4.  Joel Klein (PPMA Member)
5.  Joe McInnis (TPS Member)
 
 
 

 
 

--------------------------------------------------------------------------------

 

Annex C
 
 
Classes of Liquidating Trust Interests and Respective Distribution Priorities
 

 
 
 
 
 
 
Senior Fixed
Rate Notes
Senior Floating
Rate Notes
Senior
Subordinated
Notes
CCB
Guarantees
PIERS
General
Unsecured
Creditors
Subordinated
Claims
Preferred
Stock
Common
Stock
 
Tranche 1
 
 
No LTIs
 
 
No LTIs
 
 
No LTIs
 
 
No LTIs
 
 
No LTIs
 
 
No LTIs
 
 
No LTIs
 
 
No LTIs
 
 
No LTIs
 
R
e
c
o
v
e
r
y
(1),
(2),
(3)
 
Tranche 2  
● Senior Note
Postpetition Interest (939322AL7) Liquidating Trust Interests
● Senior Note
Postpetition Interest (939322AP8) Liquidating Trust Interests
● Senior Note
Postpetition Interest (939322AX1) Liquidating Trust Interests
● Senior Note
Postpetition Interest (939322AT0) Liquidating Trust Interests
● Senior Note
Postpetition 
●  Senior Note
Postpetition Interest (939322AW3) Liquidating Trust Interests
●  Senior Note
Postpetition Interest (939322AQ6) Liquidating Trust Interests
● Senior Note
Postpetition Interest (939322AS2) Liquidating Trust Interests
●  Senior Note
Postpetition Interest (939322AU7) Liquidating Trust Interests
●  Prepetition Claim & Postpetition Interest Claim
Subordinated Note (939322AE3) Liquidating Trust Interests
●  Prepetition Claim & Postpetition Interest Claim
Subordinated Note  (939322AN3) Liquidating Trust Interests
●  Prepetition Claim & Postpetition Interest
No LTIs
No LTIs
● General Unsecured Creditor Liquidating Trust Interests: Pro Rata Share based
on Claims (4), (9)
● Liquidating Trust Interests on Late-Filed Claims (8)
 
No LTIs
No LTIs
No LTIs

 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
Senior Fixed
Rate Notes
Senior Floating
Rate Notes
Senior
Subordinated
Notes
CCB
Guarantees
PIERS
General
Unsecured
Creditors
Subordinated
Claims
Preferred
Stock
Common
Stock
   
Interest (939322AV5) Liquidating Trust Interests 
 
Claim Subordinated Note (939322AY9) Liquidating Trust Interests
 
 
 
 
 
 
 
 
Tranche 3
 
No LTIs
No LTIs
No LTIs
●  Prepetition Claim & Postpetition Interest Claim CCB Capital Trust IV
(22499AAB5) Liquidating Trust Interests (5)
●  Prepetition Claim & Postpetition Interest Claim CCB Capital Trust V
(19499AAI6) Liquidating Trust Interests (5)
●  Prepetition Claim & Postpetition Interest Claim CCB Capital Trust VII 
No LTIs
●  General Unsecured Creditor Liquidating Trust Interests: Pro Rata Share based
on Claims (4), (9)
  No LTIs No LTIs No LTIs

 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
Senior Fixed
Rate Notes
Senior Floating
Rate Notes
Senior
Subordinated
Notes
CCB
Guarantees
PIERS
General
Unsecured
Creditors
Subordinated
Claims
Preferred
Stock
Common
Stock
         
    (22899AAB1) Liquidating Trust Interests (5)
●  Prepetition Claim & Postpetition Interest Claim CCB Capital Trust VIII
(22899AAA3) Liquidating Trust Interests (5)
●  Prepetition Claim & Postpetition Interest Claim HFC Capital Trust I
(420542AD4) Liquidating Trust Interests (5)
●  Prepetition Claim & Postpetition Interest Claim HFC Capital Trust I
(420542102) Liquidating Trust Interests (5)
●  Prepetition Claim & Postpetition Interest
         

 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
Senior Fixed
Rate Notes
Senior Floating
Rate Notes
Senior
Subordinated
Notes
CCB
Guarantees
PIERS
General
Unsecured
Creditors
Subordinated
Claims
Preferred
Stock
Common
Stock
         
    CCB Capital Trust VI (124873AA8) Liquidating Trust Interests (5)
●  Prepetition Claim & Postpetition Interest Claim CCB Capital Trust IX
(124871AA2) Liquidating Trust Interests (5)
          Tranche 4   No LTIs
●  Senior Note Postpetition Interest (939322AW3) Liquidating Trust Interests
●  Senior Note Postpetition Interest (939322AQ6) Liquidating Trust Interests
●  Senior Note Postpetition Interest (939322AS2) Liquidating Trust Interests
●  Senior Note Postpetition Interest (939322AU7)
No LTIs No LTIs
●  Residual PIERS (939322848) Liquidating Trust Interests (6)
●  Subordinated PIERS (93933U407) Liquidating Trust Interests (7)
 
●  General Unsecured Creditor Liquidating Trust Interests: Pro Rata Share based
on Claims (4), (9)
  No LTIs No LTIs No LTIs

 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
Senior Fixed
Rate Notes
Senior Floating
Rate Notes
Senior
Subordinated
Notes
CCB
Guarantees
PIERS
General
Unsecured
Creditors
Subordinated
Claims
Preferred
Stock
Common
Stock
     
    Liquidating Trust Interests
     
)
        Tranche 5  
 
 
 
 
 
No LTIs
 
 
 
 
 
No LTIs No LTIs No LTIs No LTIs No LTIs No LTIs(10) No LTIs No LTIs Tranche 6  
 
 
No LTIs
 
 
No LTIs No LTIs No LTIs No LTIs No LTIs No LTIs
No LTIs(11)
No LTIs(11)

 


Notes:



(1)
Within Tranche 2, the holders of Senior Notes Postpetition Interest Claim
Liquidating Trust Interests and the holders of Subordinated Notes Prepetition
Claim Liquidating Trust Interests and Postpetition Interest Claim Liquidating
Trust Interests will share Pro Rata based on the size of those claims.  For the
calculation of the General Unsecured Creditors’ Pro Rata Share in all Tranches,
see Note 4.
   
(2)
Holders of Liquidating Trust Interests will be paid in order with Tranche 2
Liquidating Trust Interests (if any) receiving distributions first and Tranche 6
Liquidating Trust Interests (if any) receiving distributions last.  Claims of
Tranche 2 Liquidating Trust Interests (if any) must be satisfied in full prior
to Tranche 3 Liquidating Trust Interests receiving distributions and so forth.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

   
(3)
All CUSIP numbers that appear in this Annex C refer to the CUSIP numbers for the
applicable tranches of debt, as applicable, as of March 2012.
   
(4)
There shall be only one class of General Unsecured Creditor Liquidating Trust
Interests.  The Pro Rata Share for holders of General Unsecured Creditor
Liquidating Trust Interests is calculated by dividing (a) the amount of General
Unsecured Claims, by (b) the total cash distributed within the Tranche.  The
cash distributed within the Tranche is the lesser of (i) the amount necessary to
satisfy all claims within the Tranche or (ii) the amount of cash
available.  Separate Liquidating Trust Interest sub-Tranches may need to be
issued by claim in order to track interest accretion post the Effective Date.
   
(5)
Each CCB Guarantee Liquidating Trust Interest under Tranche 3 represents the
related class of CCB preferred securities only, in each case as described more
specifically in Exhibits A and B of the Plan.  In accordance with the terms of
the Global Settlement Agreement, and upon implementation thereof, holders of
CCB-related common securities will release all claims against the Debtors and
will not receive a distribution related to such common securities.  While no
funds or Liquidating Trust Interests will be distributed in relation to
CCB-related common securities, amounts claimed by holders of CCB-related common
securities with respect to CCB Guarantees will be taken into account for
disbursement calculation purposes. 
   
(6)
See Note 9 below for a description of pro rata sharing with General Unsecured
Creditor Liquidating Trust Interests.
   
(7)
The Subordinated PIERS Liquidating Trust Interests are representative of the
common PIERS securities and are owned by WMI.  While Subordinated PIERS
Liquidating Trust Interests will be issued for disbursement calculation
purposes, as set forth in the Plan, WMI will not collect any funds in
association with these Subordinated PIERS Liquidating Trust Interests.  See Note
9 below for a description of pro rata sharing with General Unsecured Creditor
Liquidating Trust Interests.
   
(8)
Holders of Liquidating Trust Interests on account of Allowed Late-Filed Claims
will be paid only after all other pre-Petition Date claims (other than
Subordinated Claims) are paid in full without giving effect to applicable
turnover provisions.  Liquidating Trust Interests on Allowed Late-Filed Claims
will not share pro rata with Liquidating Trust Interests based on any other
claims.  Therefore, to the extent holders of Liquidating Trust Interests on
Allowed Late-Filed Claims are paid, this will create a break in the recovery of
other creditors prior to their recovery on account of post-petition
interest.  The placement of Liquidating Trust Interests for Allowed Late-Filed
Claims in the chart above is illustrative only, as the size of the Allowed
General Unsecured Claims and the amount of post-Petition Date interest turned
over on account of contractual subordination provisions will influence the
position of relevant Liquidating Trust Interests in the waterfall.  The
Liquidating Trust Interests for Allowed Late-Filed Claims will, in any event, be
paid immediately after satisfaction of General Unsecured Creditor Liquidating
Trust Interests, but prior to the payment of post-Petition Date interest and
Liquidating Trust Interests on Subordinated Claims.
   
(9)
If it is provided for in an applicable contract or by law, the General Unsecured
Creditors Liquidating Trust Interests will share pro rata in distributions to
holders of PIERS Liquidating Trust Interests on account of post-Petition Date
interest with respect to all Postpetition Interest Claims, including
Postpetition Interest Claims to which the holders of PIERS Claims have been
subrogated (on account of turnover in accordance with contractual subordination
provisions).  The chart above is illustrative only, as the point at which the
holders of Allowed General Unsecured Liquidating Trust Interests begin receiving
post-Petition Date interest is dependent on the size of the Allowed General
Unsecured Prepetition Claims and the amount of post-Petition Date interest paid
pursuant to contractual subordination.  Separate Liquidating Trust Interest
sub-Tranches may need to be issued by claim in order to track interest accretion
post the Effective Date.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

   
(10)
Subordinated Claims, as defined in the Plan, will be issued Liquidating Trust
Interests on account of those claims in Tranche 5 when Tranche 2 through Tranche
4 Liquidating Trust Interests have been satisfied in full.
   
(11)
Holders of Preferred Equity Interests and Common Equity Interests will be issued
Liquidating Trust Interests in Tranche 6 on account of those interests when
Tranche 2 through Tranche 5 Liquidating Trust Interests have been satisfied in
full.  Further, distribution to Tranche 6 will be shared 75% and 25% pro rata
between claims on account of Preferred Equity Interests and Common Equity
Interests, respectively.


